Citation Nr: 9900802	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  95- 27 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of status postoperative cervical discectomies, with a history 
of right arm pain and paresthesia, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for minimal 
osteoarthritis of the lumbar spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from August 1971 to April 
1994.

This appeal arose from a December 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which awarded service connection for 
cervical and lumbar spine disorders, assigning them 10 
percent and noncompensable evaluations, respectively.  This 
decision was confirmed by rating actions issued in October 
1995 and October 1996.  In June 1997, the issues noted above 
were remanded by the Board of Veterans' Appeals (Board) for 
additional development.  In June 1998, a rating action was 
issued which increased the evaluation assigned to the 
veterans low back disability to 10 percent; the evaluation 
assigned to the cervical spine disorder was confirmed and 
continued.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VAs Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that her service-connected 
cervical and lumbar spine disabilities are more disabling 
than the current disability evaluations would suggest.  She 
indicated that she suffers from increased neck pain whenever 
she tries to engage in strenuous activities, such as washing 
her car, cleaning her pool or mowing the lawn.  She also 
stated that she experiences intermittent numbness into her 
right hand and thumb.  She also indicated that her back pain 
was worse, particularly when lifting, bending over and 
arising from a seated position.  Therefore, she believes that 
increased evaluations are warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claims for increased 
evaluations.


FINDINGS OF FACT

1.  The veterans status postoperative cervical discectomies 
are manifested by subjective complaints of neck pain and 
intermittent right arm numbness, with objective findings of 
slight limitation of motion without pain, no tenderness on 
palpation, no muscle spasms, full and pain-free motion of the 
upper extremities and no evidence of radiculopathy or 
neurological deficit.

2.  The veterans lumbar spine disability is manifested by 
subjective complaints of pain on exertion, with no objective 
evidence of pain on motion, some limitation in motion 
(particularly backward extension), negative straight leg 
raises, no pain on palpation, no muscle spasms and x-ray 
evidence of minimal degenerative changes.



CONCLUSIONS OF LAW

1.  An increased evaluation for the service-connected status 
postoperative cervical discectomies is denied.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Code 5293 (1998).

2.  An increased evaluation for minimal osteoarthritis of the 
lumbar spine is denied.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, Codes 5003, 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1998).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veterans disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Status postoperative cervical discectomies

The service medical records indicated that the veteran had 
undergone a C6-7 discectomy in August 1984 for a herniated 
nucleus pulposus.  She had been experiencing some right arm 
pain and paresthesia prior to this surgery; these complaints 
resolved subsequent to the operation.  An x-ray taken as part 
of the June 1994 VA examination revealed moderate to marked 
foraminal stenosis at C6-7 with marked narrowing of the C6-7 
disc space and mild foraminal stenosis and mild narrowing of 
the C5-6 disc space.  She displayed 30 degrees of forward 
flexion; 30 degrees of backward extension; 40 degrees of 
lateral flexion; and 55 degrees of rotation.  She indicated 
that most of her pain was at the C5-6 level. 

Outpatient treatment records developed between March 1995 and 
March 1996, noted the veterans complaints of increasing neck 
pain in May 1995.  She stated that there was some paresthesia 
at the C6 level on the right.  A June 1995 magnetic resonance 
image (MRI) revealed narrowing of the right C5-6 neural 
foramen with significant indentation on the spinal cord.  
This report did not indicate whether there were any 
neurological deficits present.  In August 1995, she was 
admitted to the Lackland Air Force Base Hospital, where she 
reported a seven year history of progressive neck pain, as 
well as occasional paresthesia in the arms upon neck flexion.  
She indicated that this paresthesia would resolve with re-
positioning of the head.  The objective examination revealed 
that the cranial nerves were intact and she displayed 5/5 
motor strength in the upper extremities.  Light touch was 
also intact and reflexes were +3 throughout.  Her neck 
displayed full range of motion.  The veteran underwent an 
anterior cervical discectomy at C5-6 for a large disc 
herniation.  In October 1995, she reported that she was still 
having some neck pain; an x-ray revealed evidence of further 
narrowing of the C5-6 disc space level with some increase in 
hypertrophic changes at that site.

The veteran was examined by VA in July 1996.  She stated that 
she had difficulty using her left upper extremity with 
extreme activities.  While she indicated that her radicular 
symptoms had resolved, she said that she still had muscle 
spasms.  The objective examination noted that the cranial 
nerves were intact and she displayed 5/5 motor strength in 
the upper extremities.  There was some mild atrophy seen in 
the hand muscles, which was noted to be greater on the left.  
Muscle tone was normal and the sensory examination was intact 
to light touch and pinprick.  Coordination was also intact 
and deep tendon reflexes were within normal limits.  The 
examiner noted that she had lesions at the C5 to 8 levels and 
that she had partial impairment as a result.  There was no 
evidence of local radicular impairment at the time of this 
examination.  The diagnosis was cervical spondylosis and post 
discectomies of C5-6 and C6-7 with resultant mild decrease in 
activity and ability in use of the left upper extremity.

An examination of the spine was also conducted as part of the 
1996 VA examination.  This noted her complaints of fairly 
consistent neck pain; she stated that she had no radiation 
into the upper extremities.  She was able to touch her chin 
to her chest and extension was full.  Lateral flexion was to 
40 degrees bilaterally and rotation was to 85 degrees 
bilaterally.  There was no evidence of pain on motion and no 
neurological deficits were noted.  Motor strength was +5/5 in 
the upper extremities and the Tinels sign was negative 
bilaterally.  There were no deformities present, there were 
no muscle spasms and her posture was normal.  The diagnosis 
noted that she had complaints of pain that were consistent 
with her arthritis.

The veteran was afforded another VA examination in August 
1997.  This examination noted that she was working as a 
nurse.  The spinal examination contained her complaints that 
she still had occasional neck pain that would calm down 
without specific treatment.  Her chief complaint was that she 
would suffer from pain with any type of physical activities 
and that she would have occasional numbness of the fifth 
digits of both hands.  She denied any difficulties with 
providing self-care or in performing activities of daily 
living because of her neck.  The objective examination noted 
no complaints of pain on motion of the cervical spine.  There 
was no aggravation of her claimed symptoms on cervical 
compression or traction and there was no tenderness on 
palpation of the paravertebral musculature of the neck.  
There were also no muscle spasms present.  Forward flexion 
was to 64 degrees; extension was to 39 degrees; lateral 
flexion to the left was to 43 degrees and to 37 degrees on 
the right; and rotation was to 75 degrees bilaterally.  There 
was no pain with abduction and adduction of the arms against 
resistance and she had full and pain-free motion of the upper 
extremities.  The examiner found no muscle weakness or 
paresthesias during the examination.  Deep tendon reflexes 
were symmetrical.  She stated that she had some pain in the 
neck upon low back extension and side-bending.  An x-ray 
revealed rather severe degenerative spondylosis and 
degenerative disc disease (DDD) at C5-6 and C6-7 with 
osteophyte formation and disc space narrowing.  There was 
also foraminal encroachment at C5-6 on the right.  A May 1997 
MRI reportedly showed recurrent disc herniation at C5-6 and a 
mild bulge at C4-5.  The diagnosis was degenerative 
spondylosis and DDD of C5-6 and 6-7.  She had a chronic pain 
syndrome, but there was no evidence of neurological deficit 
or radiculopathy.  

A peripheral nerve examination was also performed as part of 
the VA examination.  She stated that she was not in constant 
pain, but would have flare-ups with facial numbness and 
bilateral fifth digit numbness.  She also indicated that she 
would experience pain between her shoulder blades whenever 
she cleaned her pool or mowed the lawn.  She denied any other 
limitations of function.  The examiner noted that during the 
neurological examination there was no pain elicited during 
any of the tests.  Her cranial nerves were intact and motor 
strength was 5/5 in the upper extremities.  She also 
displayed full range of motion in both arms without evidence 
of pain.  A coordination test noted that finger to nose, 
finger to nose to finger and rapid alternating movements were 
within normal limits.  The sensory examination was intact to 
pinprick in the upper extremities.  Reflexes were within 
normal limits.  An EMG was normal, finding no 
electrodiagnostic evidence of a right cervical nerve root 
lesion.  The diagnosis was status post C6-7 and C5-6 cervical 
discectomy with episodic localized neck pain while cleaning 
the pool or mowing the lawn and bilateral fifth digit 
intermittent numbness while sleeping.  She denied additional 
limits and noted that she was employed as a nurse.  Her 
complaints of pain were probably myofascial in nature and 
were associated with post surgical changes.  There was no 
clinical indication on examination of radiculopathy, which 
was supported by the August 1997 EMG.

According to the applicable rating criteria, a 10 percent 
evaluation is warranted for mild intervertebral disc 
syndrome.  A 20 percent evaluation requires moderate 
intervertebral disc syndrome, with recurring attacks.  
38 C.F.R. Part 4, Code 5293 (1998).

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected status 
postoperative cervical discectomies is not warranted.  As 
noted previously, a 20 percent disability evaluation requires 
moderate intervertebral disc syndrome with recurring attacks.  
The objective evidence of record does not support a finding 
that the veteran currently suffers from moderate 
intervertebral disc syndrome with recurring attacks.  While 
she has stated that she experiences flare-ups when she 
engages in certain activities (such as mowing her lawn or 
cleaning her pool), these episodes are not documented in any 
clinical records.  Clearly, they are not of such significance 
that the veteran has felt it necessary to seek medical 
treatment.  Furthermore, the examiner noted that any flare-
ups are of short duration, resolving spontaneously, with a 
return to normal functioning.  Significantly, the only 
limitations that she has referred to are those involving 
strenuous activities; she has denied that there are any other 
limitations caused by her neck disorder.  In fact, she 
indicated that she had no difficulties providing self-care 
and had no problems performing activities of daily living.  
In addition, the objective medical evidence did not find any 
pain upon movements, despite her subjective complaints.  She 
had also reported pain into her right upper extremity; 
however, the objective examinations could find no clinical 
evidence or EMG findings of any neurological deficits or 
radiculopathy related to her neck disorder.  There was also 
no evidence of muscle spasms or weakness.  Significantly, the 
evidence reveals that she is fully employed as a nurse; she 
reported no interference with her duties on the job because 
of her neck.  The evidence noted that her coordination was 
normal and there was no suggestion of fatigability.  
Therefore, these facts do not suggest that she suffers from 
recurring attacks of a moderate nature.  

In conclusion, it is found that the preponderance of the 
evidence is against the veterans claim for an increased 
evaluation for the service-connected status postoperative 
cervical discectomies.


Osteoarthritis of the low back

The service medical records indicated that the veteran had 
been seen for complaints of low back pain with paresthesia 
into the left lower extremity.  The June 1994 VA examination 
included an x-ray which revealed minimal degenerative 
hypertrophic spurring.  She displayed full range of motion 
with no neurological deficits of the left leg.  Forward 
flexion was to 95 degrees; extension was to 35 degrees; 
lateral bending was to 40 degrees; and rotation was to 35 
degrees.

Outpatient treatment records noted the veterans complaints 
of radiculopathy into the left leg in March 1995.  In May 
1995, she reported a six month history of left sciatica, 
which was aggravated by sitting, coughing and sneezing.  
Motor strength was 5/5 in the lower extremities and her 
reflexes were 2+ bilaterally.  Her gait was steady.  An MRI 
was performed in June 1995 which showed a paracentral bulge 
to the left at L4-5 with narrowing of the neural foramen on 
the left at L4-5.  There were no records accompanying this 
study which would show functional or neurological 
impairments.  During an August 1995 hospitalization she was 
noted to walk with a trace of a right-sided limb 
weakness/limp.  She displayed normal heel/toe walking and a 
normal tandem gait.  Motor strength was 5/5 in the lower 
extremities and light touch sensation was intact.  Reflexes 
were +3 throughout.

The veteran was examined by VA in July 1996.  An examination 
of the spinal cord noted her complaints of chronic low back 
pain that radiated into the left hip and down the left leg.  
She stated that this pain was worse if she sat too long; 
however, this pain would improve with ambulation.  The 
examination noted that motor strength was 5/5, and found that 
her coordination was intact.  Deep tendon reflexes were equal 
and symmetric and her gait was stable.  The diagnosis was 
lumbar radiculopathy, L4-5, L5-S1 distribution.  A spinal 
examination contained her complaints of low back pain that 
would occasionally cause a limp.  She reported that her low 
back pain had persisted for many years.  The objective 
examination noted no postural abnormalities, no fixed 
deformities and no muscle spasms.  Her back muscles were well 
developed and nontender.  She was able to flex forward and 
touch her toes.  Extension was to 20 degrees; lateral flexion 
was to 30 degrees bilaterally; and rotation was to 40 degrees 
bilaterally.  The examiner noted that she did not appear to 
be in any pain during motion.  No neurological deficits were 
noted.  She was able to heel and toe walk without difficulty.  
Straight leg raises were negative and her motor strength was 
5/5.  She also displayed normal symmetrical reflexes.  The 
diagnosis was evidence of lumbar disc herniation.  Aside from 
the disc bulge (as seen during the June 1995 MRI), the 
remainder of the spine appeared to be normal.

In August 1997, the veteran was re-examined by VA.  This 
examination noted that she was still employed as a nurse.  
During the examination of the spine, she complained that her 
back pain was aggravated by driving or sitting for more than 
one hour.  She indicated that her right leg had a tendency to 
go numb, particularly over the anterior aspect of her right 
thigh.  This pain was occasionally made worse by a bowel 
movement.  She did indicate that she was able to provide for 
self-care, but she stated that she did have some mild 
restrictions upon activities of daily living because of her 
back pain.  For example, she indicated that her back would 
act up if she tried to work in the yard or clean her pool.  
The objective examination noted that she walked with a normal 
gait, and was able to walk on her heel and toes and fully 
squat.  There were no objective signs of pain on these 
maneuvers, and she denied that they resulted in any pain.  
Her posture was normal and there was no abnormal curvature of 
the spine.  Palpation of the lumbosacral junction and both 
sacroiliac joints produced no tenderness.  There were also no 
muscles spasms present.  Forward flexion was 130 degrees 59 
degrees for hip flexion; extension was to 10 degrees 3 
degrees for hip extension; lateral flexion was to 33 degrees 
on the left and to 35 degrees on the right; and rotation was 
to 35 degrees bilaterally.  Significantly, there were no 
complaints of pain upon these movements.  Deep tendon 
reflexes were equal and symmetric and there was no evidence 
of muscle weakness or paresthesia.  An x-ray revealed no 
significant bony abnormality.  The diagnosis was chronic low 
back pain syndrome with mild restriction of motion, in 
particular backward extension.  There was no evidence of 
neurological deficit or radiculopathy at the time of the 
examination.

A peripheral nerves examination was also performed as part of 
the August 1997 VA examination.  She stated that she had 
constant right anterior thigh numbness without pain, tingling 
or burning.  She indicated that her back pain was localized 
and achy, but was without radiation.  Sitting caused this 
pain to worsen.  The examiner noted that during the 
neurological examination there was no pain elicited on any of 
the tests.  Straight leg raises were to 80 or 90 degrees 
without pain.  Sensory was intact to pinprick except for the 
right anterior lateral thigh which showed decreased pinprick 
sensation.  Her gait was steady and toe-heel tandem walking 
was normal.  The Romberg test was negative, reflexes were 
within normal limits and she was able to hop from one foot to 
the other without pain.  An x-ray revealed minimal 
degenerative disease.  The diagnosis was meralgia 
paresthetica.  The examiner noted that the veterans low back 
pain was localized and was without radiculopathy.  The 
flare-ups in pain that she referred to were probably 
myofascial in origin.  Her area of anterolateral thigh 
sensory deficit was probably a peripheral entrapment of the 
sensory nerve and was probably not associated with her 
complaints of low back pain.  The examiner also noted that 
the veteran was employed as a nurse; she described no 
functional limitations with the exception of assistance 
during lifting as a precautionary step.  She only 
indicated that she had flare-ups during strenuous 
activities, such as cleaning her pool or working in the yard.  
The examiner then stated that [i]t is my opinion that the 
veteran is presently maintaining full employment as a nurse 
and her flare-ups are of short duration with resolution to 
her previous level of function.

The applicable rating criteria states that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(1998).

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  38 C.F.R. 
Part 4, Code 5292 (1998)

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected 
osteoarthritis of the lumbar spine is not warranted.  The 
objective evidence of record does not indicate that she 
currently experiences moderate limitation of motion of the 
low back.  The examinations conducted in July 1996 and August 
1997 clearly demonstrate that her range of motion is only 
mildly restricting (a description that was used by the 1997 
examiner).  This conclusion is supported by the objective 
range of motion studies that indicate only slight limitation 
of motion.  Moreover, there is no indication that she suffers 
from pain on motion (the examinations specifically noted that 
movement resulted in no pain) and her coordination has been 
described as intact (as is evidenced by her steady gait, her 
ability to toe and heel walk and squat fully and by normal 
coordination tests).  There is no evidence to suggest that 
she suffers from excess fatigability or weakened movement (as 
is evidenced by the lack of any objective muscle weakness).  
The range of motion studies did not indicate that she 
experienced more or less movement than normal.  There was 
also no indication of deformity or the atrophy of disuse.  
Therefore, there is no evidence to support an increased 
evaluation under the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998).

Finally, it is noted that are occasions when a veteran could 
be entitled to a separate evaluation for degenerative 
changes.  See VAOPGCPREC 9-98 (August 14, 1998); 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).  In order to make this 
determination, there must be evidence concerning range of 
motion, as well as evidence of pain on motion.  However, in 
the instant case, there is no documented clinical evidence of 
pain on motion.  The VA examinations of record all indicated 
that motion resulted in no pain.  While she has complained of 
occasional flare-ups, these are not documented, as the 
veteran apparently never sought treatment for these 
complaints.  Thus, in the absence of objective clinical 
evidence of pain on movement, a separate rating for arthritis 
under the provisions of 38 C.F.R. § 4.59 (1998) is not 
justified.  

In conclusion, it is found that the preponderance of the 
evidence is against the veterans claim for an increased 
evaluation for the service-connected osteoarthritis of the 
low back.


ORDER

An increased evaluation for the service-connected residuals 
of status postoperative cervical discectomies, with a history 
of right arm pain and paresthesia is denied.

An increased evaluation for the service-connected 
osteoarthritis of the lumbar spine is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
